Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to application communication filed on 11/23/2020.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 12, and 18 are independent claims.  


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not directed towards the claimed invention.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-14 and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lawson et al. (hereinafter “Lawson”), U.S. Published Application No. 20130212160.
Claim 1:
Lawson teaches A non-transitory, tangible, computer readable medium comprising instructions that, when executed by a processor, causes the processor to perform actions comprising: (e.g., memory 218, processor 216 to perform actions Figure 2)

displaying a first graphical user interface (GUI) comprising a first listing of a first plurality of objects within a project library, (e.g., after a collection of objects are stored locally in an end user local cloud-capable device, accessing the collection of objects via client’s GUI as a first listing of a first plurality of local objects within a local project library. par. 9; In one or more embodiments, the cloud-based provisioning system can download selected applications to an end user's local cloud-capable device. Alternatively, the cloud-based provisioning system can allow users to execute selected applications on virtual machines residing on the cloud platform using the cloud's storage and processing resources, thereby preserving the customer's local resources. Par. 36; Client device 116 (typically associated with an industrial facility or enterprise) can access one or more libraries of published industrial automation applications maintained by the industrial application provisioning system 104. Similar to the development workstation 112, client device can access the industrial application provisioning system 104 and associated cloud-based services via a cloud interface 114, which can be internal to the client device 116 or a separate cloud gateway communicatively connected to the client device 116. Par. 41; This can include sending the industrial applications to the requesting client device 222 over the cloud platform, or sending only a set of indicators identifying the subset of industrial applications. Par. 78; In some embodiments, the provisioning system 704 can provide the retrieved industrial application 716 to the client device over the Internet for local usage. That is, the 

wherein each object of the first plurality of objects corresponds to a respective industrial automation component of a first plurality of industrial automation components, (e.g., widget objects corresponding to industrial automation components par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 57; The categories and sub-categories can specify particular industrial devices or equipment that the industrial application 404 is intended to monitor or control, a type of industrial process in which the application 404 is applicable (e.g., batch processing, material handling, motion control, vision, die casting, etc.), a type of application (e.g., HMI graphic, widget, controller code, firmware, etc.), or other such pre-defined or user-defined sub-categories.)
and wherein each of the first plurality of objects within the project library may be selected and added to an industrial automation project representative of an industrial automation system; (e.g., add widgets to a project to facilitate monitoring and controlling an industrial automation system  par. 46; Exemplary industrial applications and related components suitable for storage in the application libraries 310 can include, but are not limited to, industrial control programs or modular code segments for performing specific industrial control tasks (e.g., applications that can generate and deliver control instructions to industrial devices based on analysis of 


receiving a first input indicative of a command to add one or more objects to the project library from a catalog comprising a second plurality of objects, (e.g., import command to add objects from remote cloud storage (i.e., catalog comprising a second plurality of remote objects) to local collection of objects on client device par. 77; In such embodiments, the system allows the user to import industrial applications (or related components) into their personal cloud-based application library from other libraries (e.g., the commonly accessible library described above) par. 99; At 1308, the application provisioning system publishes the industrial application in a searchable library accessible through the cloud platform. The library catalogs the industrial application according to a searchable classification hierarchy, as described above in connection with FIGS. 4 and 5.) 
wherein each object of the second plurality of objects corresponds to a respective industrial automation component of a second plurality of industrial automation components, wherein the second listing of the second plurality of objects is part of the catalog, wherein the catalog is maintained by a vendor or a manufacturer of the second plurality of industrial automation components; (e.g., objects corresponding to industrial automation components are published to a remote cloud based storage (i.e., catalog of objects) by a developer (e.g., vendor or manufacturer) par. 6; In some embodiments, this metadata can specify a particular industry, control system type, device, equipment type, or vendor to which the submitted application relates. par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 86; Accordingly, based on the presence of these control data structures in the automation application 1014, the search criteria generation component 1004 can generate search criteria 1008 including the name of the vendor of the servo motor, keywords relating to servo control or motion control in general, or other such criteria. Par. 95; The industrial application provisioning system of this disclosure provides a means for developers to share their industry- and application-specific industrial applications with other users over a cloud platform, allowing users and application developers to easily leverage the experience and expertise of other developers.)


displaying a second GUI comprising a second listing of the second plurality of objects; (e.g., search interface displaying a library hierarchy of objects par. 50; That is, application developers 304 can publish their new or modified industrial applications according to pre-defined industry-specific categories and sub-categories supported by the catalog's storage structure. Par. 51; The search client can support keyword-based querying of the libraries 310 and/or a browsable interface that allows the user to navigate the library hierarchy.)

receiving a second input indicative of a selection of the one or more objects in the second listing; (e.g., selecting objects to download from the catalog to the client device par. 78; In some embodiments, the provisioning system 704 can provide the retrieved industrial application 716 to the client device over the Internet for local usage. That is, the selected industrial application 716 can be downloaded from the provisioning system 704 and stored on local storage 706 at the client device.)

receiving a third input indicative of a command to import the one or more objects to the project library; (e.g., import command to add objects from remote cloud storage (i.e., catalog comprising a second plurality of remote objects) to local collection of objects on client device par. 77; In such embodiments, the system allows the user to import industrial applications (or related components) into their personal cloud-based application library from other libraries (e.g., the commonly accessible library described above) par. 99; At 1308, the application provisioning system publishes the industrial application in a searchable library accessible through the cloud platform. The library 

and updating the first GUI to include the one or more objects in the first listing. (e.g., after a collection of objects are stored locally in an end user local cloud-capable device, accessing the collection of objects via client’s GUI as a first listing (i.e., updated listing) of a first plurality of local objects within a local project library. par. 9; In one or more embodiments, the cloud-based provisioning system can download selected applications to an end user's local cloud-capable device. Alternatively, the cloud-based provisioning system can allow users to execute selected applications on virtual machines residing on the cloud platform using the cloud's storage and processing resources, thereby preserving the customer's local resources. Par. 36; Client device 116 (typically associated with an industrial facility or enterprise) can access one or more libraries of published industrial automation applications maintained by the industrial application provisioning system 104. Similar to the development workstation 112, client device can access the industrial application provisioning system 104 and associated cloud-based services via a cloud interface 114, which can be internal to the client device 116 or a separate cloud gateway communicatively connected to the client device 116. Par. 41; This can include sending the industrial applications to the requesting client device 222 over the cloud platform, or sending only a set of indicators identifying the subset of industrial applications. Par. 78; In some embodiments, the provisioning system 704 can provide the retrieved industrial application 716 to the client device over the Internet for local usage. That is, the selected industrial application 716 can be 


Claim 2 depends on claim 1:
Lawson teaches wherein the first plurality of objects corresponds to one or more portions of computer code that corresponds to an operation of the respective industrial automation component of the first plurality of industrial automation components, wherein the one or more portions of computer code corresponding to the first plurality of objects are stored in a first database associated with the project library. (e.g., downloading updates and configuration codes related to objects to a local storage of a client par. 37; Allowing industrial devices to access the industrial application provisioning system 104, either directly or through a protected cloud interface or gateway, can offer a number of advantages, such as allowing industrial devices to automatically retrieve updates to their native industrial software applications when such updates are published to the cloud platform 102. Par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users. For example, in order to simplify configuration of a variable frequency drive for a desired mode of operation or for use in a particular type of automation application, a configuration file containing parameter values for the drive can be published to application libraries 310. The parameter values represent device settings that configure the drive for the desired mode of operation. 

Claim 3 depends on claim 2:
Lawson teaches wherein the actions comprise: retrieving the one or more respective portions of computer code corresponding to the one or more objects of the second plurality of objects from a second database, wherein the second database is maintained by the vendor or the manufacturer of the second plurality of industrial automation components; (e.g., objects corresponding to industrial automation components are published to a remote cloud based storage by a developer (i.e., second remote database maintained by a vendor or manufacturer) par. 6; In some embodiments, this metadata can specify a particular industry, control system type, device, equipment type, or vendor to which the submitted application relates. par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 86; Accordingly, based on the presence of these control data structures in the automation application 1014, the search criteria 

and storing the one or more respective portions of computer code corresponding to the one or more objects of the second plurality of objects in the first database associated with the project library. (e.g., downloading updates and configuration codes related to objects to a local storage of a client (i.e., storing in the first database of client device) par. 37; Allowing industrial devices to access the industrial application provisioning system 104, either directly or through a protected cloud interface or gateway, can offer a number of advantages, such as allowing industrial devices to automatically retrieve updates to their native industrial software applications when such updates are published to the cloud platform 102. Par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users. For example, in order to simplify configuration of a variable frequency drive for a desired mode of operation or for use in a particular type of automation application, a configuration file containing parameter values for the drive can be published to application libraries 310. The parameter values represent device settings that configure the drive for the desired mode of operation. 
Claim 4 depends on claim 2:
Lawson teaches wherein the one or more respective portions of computer code are editable to customize the operation of the respective industrial automation component to the industrial automation project. (e.g., downloading updates and configuration codes related to objects to a local storage of a client Examiner notes that the computer code of the updates or configuration files are editable by the publisher (i.e., developer of the code) . par. 37; Allowing industrial devices to access the industrial application provisioning system 104, either directly or through a protected cloud interface or gateway, can offer a number of advantages, such as allowing industrial devices to automatically retrieve updates to their native industrial software applications when such updates are published to the cloud platform 102. Par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users. For example, in order to simplify configuration of a variable frequency drive for a desired mode of operation or for use in a particular type of automation application, a configuration file containing parameter 


Claim 5 depends on claim 1:
Lawson teaches wherein the actions comprise evaluating compatibility of the one or more objects of the second plurality of objects with one or more of the first plurality of objects within the project library. (e.g., corporate filtering evaluate remote objects to determine if they are compatible to be downloaded to the client based on existing specification of equipment of use (i.e., first plurality of objects within the project library)  par. 82; In addition, search component 902 is configured to apply corporate filtering criteria 906 to all searches performed for the given industrial facility. This corporate filtering 906 can be, for example, a limit on the types of applications that are allowed to be downloaded, a minimum quality ranking, specification of equipment in use to prevent download of incompatible applications, identification of an industry 
Claim 6 depends on claim 5:
Lawson teaches wherein evaluating the compatibility of the one or more objects of the second plurality of objects with the one or more of the first plurality of objects within the project library comprises retrieving a historical data set associated with one or more past industrial automation projects. (e.g., retrieving past ranking data associated with objects already used in the past (i.e., past industrial automation projects) to determine a minimum requirement for compatibility with the objects from remote storage par. 7; Authorized users can also apply a ranking to selected applications in the library indicating a perceived quality of the selected applications for the consideration of other potential users of the applications. Par. 62; 

 Claim 12
Lawson teaches A method, comprising: presenting a first graphical user interface (GUI) comprising a first listing of a first plurality of objects within a project library, (e.g., after a collection of objects are stored locally in an end user local cloud-capable device, accessing the collection of objects via client’s GUI as a first listing of a first plurality of local objects within a local project library. par. 9; In one or more embodiments, the cloud-based provisioning system can download selected applications to an end user's local cloud-capable device. Alternatively, the cloud-based provisioning system can allow users to execute selected applications on virtual machines residing on the cloud platform using the cloud's storage and processing resources, thereby preserving the customer's local resources. Par. 36; Client device 116 (typically associated with an industrial facility or enterprise) can access one or more libraries of 
wherein each object of the first plurality of objects corresponds to a respective industrial automation component of a first plurality of industrial automation components, (e.g., widget objects corresponding to industrial automation components par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 57; The categories and sub-categories can specify particular industrial devices or equipment that the industrial application 404 is intended to monitor or control, a type of industrial process in which the application 404 is applicable (e.g., batch processing, material handling, motion control, vision, die casting, etc.), a type of application (e.g., HMI graphic, widget, controller code, firmware, etc.), or other such pre-defined or user-defined sub-categories.)
wherein the first plurality of objects corresponds to one or more portions of computer code that corresponds to an operation of the respective industrial automation component of the first plurality of industrial automation components, wherein the one or more portions of computer code corresponding to the first plurality of objects are stored in a first database associated with the project library, e.g., downloading updates and configuration codes related to objects to a local storage of a client par. 37; Allowing industrial devices to access the industrial application provisioning system 104, either directly or through a protected cloud interface or gateway, can offer a number of advantages, such as allowing industrial devices to automatically retrieve updates to their native industrial software applications when such updates are published to the cloud platform 102. Par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users. For example, in order to simplify configuration of a variable frequency drive for a desired mode of operation or for use in a particular type of automation application, a configuration file containing parameter values for the drive can be published to application libraries 310. The parameter values represent device settings that configure the drive for the desired mode of operation. Thus, an engineer or maintenance personnel can search for and retrieve the configuration file from the application libraries 310 and apply the configuration file to the drive, mitigating the need to determine suitable parameter values through trial-and-error during testing. Par. 102; Alternatively, if it is determined that the selected industrial application is not to be run as a virtual machine at 1408, the method moves to step 1410, where the selected industrial application is delivered to the client device for local usage.)

and wherein each of the first plurality of objects within the project library may be selected and added to an industrial automation project representative of an industrial automation system; (e.g., add widgets to a project to facilitate monitoring and controlling an industrial automation system  par. 46; Exemplary industrial applications and related components suitable for storage in the application libraries 310 can include, but are not limited to, industrial control programs or modular code segments for performing specific industrial control tasks (e.g., applications that can generate and deliver control instructions to industrial devices based on analysis of near real-time system data or other factors), visualization applications, externally defined graphical elements (EDGE definitions) that can be imported into a visualization application during interface screen development, plant reporting applications, Enterprise Resource Planning (ERP) applications, manufacturing execution system (MES) software, firmware for industrial devices, software add-ons for implementing electronic signatures, or other such applications.  par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users.  par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment.)

receiving a first input indicative of a command to add one or more objects to the project library from a catalog comprising a second plurality of objects, (e.g., import command to add objects from remote cloud storage (i.e., catalog 
wherein each object of the second plurality of objects corresponds to a respective industrial automation component of a second plurality of industrial automation components, wherein the second listing of the second plurality of objects is part of the catalog, wherein the catalog is maintained by a vendor or a manufacturer of the second plurality of industrial automation components; (e.g., objects corresponding to industrial automation components are published to a remote cloud based storage (i.e., catalog of objects) by a developer (e.g., vendor or manufacturer) par. 6; In some embodiments, this metadata can specify a particular industry, control system type, device, equipment type, or vendor to which the submitted application relates. par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 86; Accordingly, based on the presence of these control data structures in the automation application 1014, the search criteria generation component 1004 can generate search criteria 1008 including the name of the vendor of the servo motor, keywords relating to 

presenting a second GUI comprising a second listing of the second plurality of objects; (e.g., search interface displaying a library hierarchy of objects par. 50; That is, application developers 304 can publish their new or modified industrial applications according to pre-defined industry-specific categories and sub-categories supported by the catalog's storage structure. Par. 51; The search client can support keyword-based querying of the libraries 310 and/or a browsable interface that allows the user to navigate the library hierarchy.)

receiving a second input indicative of a selection of the one or more objects in the second listing; (e.g., selecting objects to download from the catalog to the client device par. 78; In some embodiments, the provisioning system 704 can provide the retrieved industrial application 716 to the client device over the Internet for local usage. That is, the selected industrial application 716 can be downloaded from the provisioning system 704 and stored on local storage 706 at the client device.)

 	receiving a third input indicative of a command to import the one or more objects to the project library; (e.g., import command to add objects from remote cloud 

retrieving the one or more respective portions of computer code corresponding to the one or more objects of the second plurality of objects from a second database, wherein the second database is maintained by the vendor or the manufacturer of the second plurality of industrial automation components; (e.g., objects corresponding to industrial automation components are published to a remote cloud based storage by a developer (i.e., second remote database maintained by a vendor or manufacturer) par. 6; In some embodiments, this metadata can specify a particular industry, control system type, device, equipment type, or vendor to which the submitted application relates. par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 86; Accordingly, based on the presence of these control data structures in the automation application 1014, the search criteria generation component 1004 can generate search criteria 1008 including the name of the vendor of the servo motor, 

storing the one or more respective portions of computer code corresponding to the one or more objects of the second plurality of objects in the first database associated with the project library; (e.g., downloading updates and configuration codes related to objects to a local storage of a client (i.e., storing in the first database of client device) par. 37; Allowing industrial devices to access the industrial application provisioning system 104, either directly or through a protected cloud interface or gateway, can offer a number of advantages, such as allowing industrial devices to automatically retrieve updates to their native industrial software applications when such updates are published to the cloud platform 102. Par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users. For example, in order to simplify configuration of a variable frequency drive for a desired mode of operation or for use in a particular type of automation application, a configuration file containing parameter values for the drive can be published to application libraries 310. The parameter values represent device settings that configure the drive for the desired mode of operation. Thus, an engineer or maintenance personnel can search for and retrieve the configuration file from the application libraries 310 and apply the configuration file to the 

and updating the first GUI to include the one or more objects in the first listing. (e.g., after a collection of objects are stored locally in an end user local cloud-capable device, accessing the collection of objects via client’s GUI as a first listing (i.e., updated listing) of a first plurality of local objects within a local project library. par. 9; In one or more embodiments, the cloud-based provisioning system can download selected applications to an end user's local cloud-capable device. Alternatively, the cloud-based provisioning system can allow users to execute selected applications on virtual machines residing on the cloud platform using the cloud's storage and processing resources, thereby preserving the customer's local resources. Par. 36; Client device 116 (typically associated with an industrial facility or enterprise) can access one or more libraries of published industrial automation applications maintained by the industrial application provisioning system 104. Similar to the development workstation 112, client device can access the industrial application provisioning system 104 and associated cloud-based services via a cloud interface 114, which can be internal to the client device 116 or a separate cloud gateway communicatively connected to the client device 116. Par. 41; This can include sending the industrial applications to the requesting client device 222 over the cloud platform, or sending only a set of indicators identifying the 
Claim 13 depends on claim 12
Claim 13 is substantially encompassed in claim 5, Examiner relies on the same rationale set forth in claim 5 to reject claim 13.
Claim 14 depends on claim 13:
Claim 14 is substantially encompassed in claim 6, Examiner relies on the same rationale set forth in claim 6 to reject claim 14.
Independent claim 18:
Claim 18 is substantially encompassed in claims 12 and 13, Examiner relies on the same rationale set forth in claims 12 and 13 to reject claim 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson as cited above, in view of Maquaire et al. (hereinafter “Maquaire”), U.S. Published Application No. 20150019480 A1. Claim 7 depends on claim 1:
Lawson fails to expressly teach wherein the first GUI comprises a plurality of tabs corresponding to a plurality of respective libraries, including a first tab that, when selected, causes the first GUI to display the project library. 

However, Maquaire teaches wherein the first GUI comprises a plurality of tabs corresponding to a plurality of respective libraries, including a first tab that, when selected, causes the first GUI to display the project library. (e.g., a plurality of tabs shown in Figure 34 corresponding to respective collection of objects (i.e., libraries) Examiner notes “Personal library” tab causes the first GUI to display the project library)

    PNG
    media_image1.png
    546
    912
    media_image1.png
    Greyscale



In the same field of endeavor, namely, selection of interfaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the local and remote interfaces of objects as taught by Lawson to include identifiable tabs as taught by Maquaire, with a reasonable expectation of success, to yield predictable and expected results (e.g., controlling selection of interface). One of ordinary skill would be motivated to combine the references to provide the benefit of designing a user friendly GUI that easily allows the different categories or sub-categories of objects to be selected by a user. 

As noted above, Lawson/Maquaire teaches wherein the plurality of tabs comprises a second tab that, when selected, causes the first GUI to display a service provider library populated with a third plurality of objects. (see Maquaire’s Figure 34 e.g., “Files shared with me” tab or “Files in my group” tab) 

Claim 9 depends on claim 8:
Lawson teaches wherein the service provider library is a private library with limited access generated by a service provider for an enterprise associated with the industrial automation system, wherein access to the service provider library is limited to accounts associated with the enterprise associated with the industrial automation system or the service provider. (e.g., service provider library providing private access to subscribers or a private cloud operated internally by an industrial enterprise par. 34; In some scenarios, cloud platform 102 can be provided by a cloud provider as a platform-as-a-service (PaaS), and the industrial application provisioning system 104 can reside and execute on the cloud platform 102 as a cloud-based service. In some such configurations, access to the cloud platform 102 and the provisioning system 104 can be provided to customers as a subscription service by an owner of the provisioning system 104. Alternatively, cloud platform 102 can be a private cloud operated internally by an industrial enterprise. An exemplary private cloud can comprise a set of servers hosting the industrial application provisioning system 104 and residing on a corporate network protected by a firewall.)

Lawson teaches wherein the service provider library is a publicly accessible library. (e.g., public cloud accessible catalog library par. 34; Cloud platform 102 can be a public cloud accessible via the Internet by devices having Internet connectivity and appropriate authorizations to utilize the industrial application provisioning system 104.)
Claim 11 depends on claim 1:
Lawson fails to expressly teach wherein the actions comprise: receiving a fourth input selecting an object of the first plurality of objects within the project library; and generating a third GUI that comprises a detail view for the object. 


However, Maquaire teaches wherein the actions comprise: receiving a fourth input selecting an object of the first plurality of objects within the project library; and generating a third GUI that comprises a detail view for the object. (e.g., open a detailed information page by selecting an object par. 371; A user may initiate an action by clicking an actionable selection 3423, which may be configured to open the file, download the file, share the file, or open a detailed information page view regarding the file.)
In the analogous art of displaying collections of objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed collection of objects as taught by Lawson to include 

Claim 15 depends on claim 12:
Claim 15 is substantially encompassed in claims 7 and 8, Examiner relies on the same rationale set forth in claims 7 and 8 to reject claim 15.
Claim 16 depends on claim 15:
Claim 16 is substantially encompassed in claim 9, Examiner relies on the same rationale set forth in claim 9 to reject claim 16.
Claim 17 depends on claim 15:
Claim 17 is substantially encompassed in claim 10, Examiner relies on the same rationale set forth in claim 10 to reject claim 17.

Claim 19 depends on claim 18:
Claim 19 is substantially encompassed in claim 7 and 8, Examiner relies on the same rationale set forth in claims 7 and 8 to reject claim 19.
Claim 20 depends on claim 18:
Claim 20 is substantially encompassed in claim 9, Examiner relies on the same rationale set forth in claim 9 to reject claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rathod; Yogesh Chunilal US 20160162172 (e.g., tabs subject matter)
Par. 129; In further other embodiment user is provided with other types of controls for selection of Interface(s) name(s) including menus, combo box (403) and tab control 410. User can select categories or sub-categories or taxonomies 404 for selecting various Interfaces. User can also switch various Interfaces via tab control. In another embodiment user can concurrently or simultaneously use various Interfaces and/or selected function(s) (not shown in figure).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145